Citation Nr: 1438288	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-48 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchitis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to April 1980 and from October 1981 to May 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran and his spouse testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The transcript of the hearing was associated with the claims file, so is of record.

This claim was remanded in May 2012 for further development.  Specifically, the Board directed the RO or Appeals Management Center (AMC) to attempt to obtain the Veteran's vocational rehabilitation folder and add it to the claims file, to obtain all outstanding VA treatment records, and to provide him another VA compensation examination reassessing the severity of his bronchitis.  Review of the completed development shows there has been, at the very least, substantial compliance with these remand directives, as the vocational rehabilitation volumes have been added along with all outstanding VA records.  Additionally, the Veteran was provided the requested VA examination in October 2012.  Thus, the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board further notes that, while the Veteran has stated variously that his bronchitis affects his ability to work, he recently as a consequence has been granted a total disability rating based on individual unemployability (TDIU) by the RO in an August 2013 rating decision.  Therefore, the Board need not infer a derivative TDIU claim inasmuch as this benefit already has been awarded.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran's pulmonary function test (PFT) revealed post-bronchodilator results of a forced vital capacity (FVC) of 77 percent predicted, a forced expiratory volume in one second (FEV-1) of 75 percent predicted, and a consequent FEV-1/FVC ratio of 98 percent.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the bronchitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6600 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements when the claim is for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Here, to this end, the Veteran received wholly adequate notice in July 2008.  In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative DCs or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He has not alleged any notice deficiency, certainly has not shown that any is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

This duty to assist with this claim also has been met.  The Veteran's service treatment records (STRs), also his VA treatment records, identified private treatment records, and Vocational Rehabilitation records have been obtained and associated with his claims file for consideration.  As well, he was provided VA compensation examinations that, collectively, contain descriptions of the history of the disability at issue, document and consider the relevant medical facts and principles, and asses and reassess the severity of his bronchitis in relation to the criteria found in the applicable DC.  It is clear that the examiners were fully aware of the pertinent medical facts regarding his bronchitis.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic portion of the file (Veterans Benefits Management System (VBMS) and Virtual VA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating for the Veteran's bronchitis is determined by 38 C.F.R. § 4.97, DC 6600.  A PFT usually is required to evaluate a disability under DC 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  See 38 C.F.R. § 4.96(d)(1).  When evaluating a disability based on a PFT, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  See 38 C.F.R. § 4.96(d)(5). 

Under DC 6600, chronic bronchitis is rated based on, among other things, the results of the PFT as concerning the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)), or maximum oxygen consumption testing.  38 C.F.R. § 4.97, DC 6600.  A 10 percent rating requires a FEV-1 of 71 to 80 percent predicted, or; a FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-l/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A higher 60 percent rating requires an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The highest possible rating of 100 percent requires an FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  See 38 C.F.R. § 4.97, DC 6600.

In support of his claim for a higher rating for this service-connected disability, the Veteran has submitted several lay statements attesting to his alleged worsening bronchitis.  These statements describe his passing out when attempting to perform past PFTs, his inability to be near cigarette smoke without experiencing a coughing fit, and increased painful coughing necessitating his use of an inhaler.  His wife also submitted a May 2012 statement attesting that she had witnessed him pass out on four separate occasions after attempting a PFT, that he has trouble breathing while sleeping, and that he has difficulty breathing while going for even short walks.

There is notation in his VA treatment records, specifically in a July 2008 examination report, that PFTs were tried twice in February 2008 and he passed out both times.

He has submitted records of his Tricare VA treatment for his respiratory conditions over the years.  In June 2009, a physician stated that the chronic bronchitis seemed to be more asthma variant.  This doctor's statement also touches on the passing out incidents when attempting to perform PFTs.   In July 2009, the Veteran was treated for a cough with congestion.  There also is a separate, private pulmonary consultation note from Holloman Air Force Base dated in July 2009 detailing acute chronic bronchospasms, which the Veteran reported treating with Hall's cough drops.  The note states that "history strongly [supports] a diagnosis of bronchial asthma that dates to childhood" and further assesses a cough syncope and hypersensitivity vasovagal reaction to a respiratory maneuver.  In August and September 2009 he had treatment for coughing spells and was diagnosed with chronic bronchospasm.

As already alluded to, the Veteran another VA compensation examination regarding his respiratory impairment in October 2012.  Up to that point, he had been unable to perform the necessary PFT owing to him passing out while making his previous attempts.  During this additional examination, the examiner noted that the claims file had been reviewed.  He cited the Veteran's diagnoses of emphysema and chronic bronchitis.  A brief history of the Veteran's breathing problems was recorded, starting with observable symptoms in 1988 and touching on his PFTs from 2002 that were consistent with mild obstructive lung disease.  The passing out incidents were also acknowledged; the examiner stated that the passing out in 2009 was caused by a side reaction to an ACE inhibitor prescribed for hypertension, which led to an uncontrollable cough.  However, the examiner also indicated there are no medical records discussing the Veteran's propensity to pass out during coughing fits and stated that he "had no sequelae to this event."  

The examiner marked that the Veteran's condition required the use of oral or parenteral corticosteroid medications, which he further indicated were chronic low dose (maintenance) corticosteroids and required intermittent courses or bursts of systemic corticosteroids, which had happened once in the past 12 months.  The Veteran's daily use of Combivent was noted, as well as a one-time prescription of a methylprednisolone dose pack in 2009.  The examiner also remarked that the Veteran used inhaled medications, specifically, daily inhalational bronchodilator therapy and anti-inflammatory medication was noted.  Additionally, his daily use of oral bronchodilators was recorded.  The examiner denied that the Veteran's respiratory conditions required use of antibiotics or outpatient oxygen therapy, however.  

PFT was able to be performed and the examiner indicated the results were accurate.  The Veteran's pre-bronchodilator results were as follows:  FVC 71 percent predicted; FEV-1 72 percent predicted; FEV-1/FVC 100 percent; and DLCO 102 percent predicted.  His post-bronchodilator results were as follows:  FVC 77 percent predicted; FEV-1 75 percent predicted; and FEV-1/FVC 98 percent.  The examiner noted that the FEV-1/FVC test most accurately reflected the Veteran's level of disability.  Exercise capacity testing was not performed.  The examiner explained that the findings were consistent with mild obstructive lung disease suggestive of small airway disease.  

In conclusion, the examiner stated that evaluation of any cardiac system was not necessary as the Veteran was able to perform the PFTs.  The examiner continued to surmise that the PFT findings were out of proportion to the Veteran's observable symptoms and that his bronchitis was relatively mild in degree based on the PFTs, as bronchitis is part of the spectrum of obstructive lung disease.  The examiner denied that there were symptoms to implicate cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension and therefore studies were not performed for these conditions.  The examiner further noted that the Veteran did require monthly treatment at the VA clinic in Alamogordo, New Mexico, for exacerbations of his respiratory condition.

After considering this most relevant evidence, the Board has determined that a rating higher than 30 percent for the bronchitis is not warranted.  The Veteran has not shown that this condition has caused cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or the need for outpatient oxygen therapy.  And, indeed, the most recent VA compensation examiner expressly denied as much.  The results of the October 2012 PFT, specifically the post-bronchodilator numbers of 77 percent on the FVC, 75 percent on the FEV-1, and 98 percent on the FEV-1/FVC do not avail the Veteran to a higher rating.  The FEV-1 result would place him in the criteria for a 10 percent rating, whereas the FEV-1/FVC result would be 0 percent (noncompensable).  The Board has considered the applicability of rating his respiratory condition under another DC for a different disease of the trachea and the bronchi; however, 38 U.S.C.A. § 4.96(a) states that "[a] single rating will be assigned under the [DC] which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrant such elevation."  The predominant disability affecting the Veteran's respiratory system continues to be bronchitis, albeit of the asthmatic variety.  As the only PFT of record does not warrant a rating higher than 30 percent, the preponderance of the evidence is against his claim and it must be denied.

In deciding this claim, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, though, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected disability is inadequate.  See Thun at 115.  His coughing and irritation when around cigarette smoke are reasonably contemplated by DC 6600.  To the extent he passed out when previously attempting PFTs, this appears to have been an acute occurrence tied to those specific tests and not something that is a regular symptom of his chronic bronchitis.  Instead, his respiratory condition was described as relatively "mild" by the October 2012 VA examiner and its symptoms are adequately covered by DC 6600, especially seeing as though the Veteran was able to perform the PFT during that most recent medical evaluation.



ORDER


The claim of entitlement to a rating higher than 30 percent for the bronchitis is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


